1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MED-LEGAL, LLC,                                     Case No.: 19-cv-0976-JAH-AGS
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION (ECF No. 59) AND
     v.                                                  STIPULATED PROTECTIVE
14
                                                         ORDER
     ARCUITY AI, INC., JOHN JOSEPH
15
     SALVATI, JESSICA LOPEZ, and
16   WER.AI, INC.,
17                                  Defendants.
18
19         The Court recognizes that at least some of the documents and information
20   ("materials") being sought through discovery in the above-captioned action are, for
21   competitive reasons, normally kept confidential by the parties. The parties have agreed to
22   be bound by the terms of this Protective Order (“Order”) in this action.
23         The materials to be exchanged throughout the course of the litigation between the
24   parties may contain trade secret or other confidential research, technical, cost, price,
25   marketing or other commercial information, as is contemplated by Federal Rule of Civil
26   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
27   materials as much as practical during the litigation. THEREFORE:
28
                                                     1
                                                                         19-cv-0976-JAH-AGS
1                                            DEFINITIONS
2          1.     The term "confidential information" will mean and include information
3    contained or disclosed in any materials, including documents, portions of documents,
4    answers to interrogatories, responses to requests for admissions, trial testimony, deposition
5    testimony, and transcripts of trial testimony and depositions, including data, summaries,
6    and compilations derived therefrom that is deemed to be confidential information by any
7    party to which it belongs.
8          2.     The term "materials" will include, but is not be limited to: documents;
9    correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
10   material that identify customers or potential customers; price lists or schedules or other
11   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
12   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
13   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
14   compilations from which information can be obtained and translated into reasonably usable
15   form through detection devices; sketches; drawings; notes (including laboratory notebooks
16   and records); reports; instructions; disclosures; other writings; models and prototypes and
17   other physical objects.
18         3.     The term "counsel" will mean outside counsel of record, and other attorneys,
19   paralegals, secretaries, and other support staff employed in the law firms identified below:
20   Holland & Knight LLP; Mintz Levin Cohn Ferris Glovsky & Popeo P.C.; and Sacks
21   Ricketts & Case LLP. The term “counsel” for this Paragraph 3 shall not include in-house
22   attorneys for the respective Parties.
23                                       GENERAL RULES
24         4.     Each party to this litigation that produces or discloses any materials, answers
25   to interrogatories, responses to requests for admission, trial testimony, deposition
26   testimony, and transcripts of trial testimony and depositions, or information that the
27   producing party believes should be subject to this Protective Order may designate the same
28   as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY."
                                                  2
                                                                          19-cv-0976-JAH-AGS
1          a.     Designation as "CONFIDENTIAL": Any party may designate information as
2    "CONFIDENTIAL" only if, in the good faith belief of such party and its counsel, the
3    unrestricted disclosure of such information could be potentially prejudicial to the business
4    or operations of such party.
5          b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any party
6    may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY" only if, in the
7    good faith belief of such party and its counsel, the information is among that considered to
8    be most sensitive by the party, including but not limited to trade secret or other confidential
9    research, development, financial or other commercial information.
10         5.     In the event the producing party elects to produce materials for inspection, no
11   marking need be made by the producing party in advance of the initial inspection. For
12   purposes of the initial inspection, all materials produced will be considered as
13   "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as such pursuant to the
14   terms of this Order. Thereafter, upon selection of specified materials for copying by the
15   inspecting party, the producing party must, within a reasonable time prior to producing
16   those materials to the inspecting party, mark the copies of those materials that contain
17   confidential information with the appropriate confidentiality marking.
18         6.     Whenever a deposition taken on behalf of any party involves a disclosure of
19   confidential information of any party:
20                a.     the deposition or portions of the deposition must be designated as
21                       containing confidential information subject to the provisions of this
22                       Order; such designation must be made on the record whenever possible,
23                       but a party may designate portions of depositions as containing
24                       confidential information after transcription of the proceedings; [A]
25                       party will have until fourteen (14) days after receipt of the deposition
26                       transcript to inform the other party or parties to the action of the
27                       portions of the transcript to be designated "CONFIDENTIAL" or
28                       "CONFIDENTIAL - FOR COUNSEL ONLY.”
                                                   3
                                                                            19-cv-0976-JAH-AGS
1                 b.    the disclosing party will have the right to exclude from attendance at
2                       the deposition, during such time as the confidential information is to be
3                       disclosed, any person other than the deponent, counsel (including their
4                       staff and associates), the court reporter, and the person(s) agreed upon
5                       pursuant to paragraph 8 below; and
6                 c.    the originals of the deposition transcripts and all copies of the
7                       deposition       must   bear   the   legend      "CONFIDENTIAL"       or
8                       "CONFIDENTIAL - FOR COUNSEL ONLY," as appropriate, and the
9                       original or any copy ultimately presented to a court for filing must not
10                      be filed unless it can be accomplished under seal, identified as being
11                      subject to this Order, and protected from being opened except by order
12                      of this Court.
13         7.     All   confidential     information   designated   as   "CONFIDENTIAL" or
14   "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving party
15   to anyone other than those persons designated within this order and must be handled in the
16   manner set forth below and, in any event, must not be used for any purpose other than in
17   connection with this litigation, unless and until such designation is removed either by
18   agreement of the parties, or by order of the Court.
19         8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must
20   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
21   independent experts under the conditions set forth in this Paragraph. The right of any
22   independent expert to receive any confidential information will be subject to the advance
23   approval of such expert by the producing party or by permission of the Court. The party
24   seeking approval of an independent expert must provide the producing party with the name
25   and curriculum vitae of the proposed independent expert, and an executed copy of the form
26   attached hereto as Exhibit A, in advance of providing any confidential information of the
27   producing party to the expert. Any objection by the producing party to an independent
28   expert receiving confidential information must be made in writing within fourteen (14)
                                                   4
                                                                          19-cv-0976-JAH-AGS
1    days following receipt of the identification of the proposed expert. Confidential
2    information may be disclosed to an independent expert if the fourteen (14) day period has
3    passed and no objection has been made. The approval of independent experts must not be
4    unreasonably withheld.
5          9.     Information designated "confidential" must be viewed only by counsel (as
6    defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
7    terms of paragraph 8), by court personnel, and by the additional individuals listed below,
8    provided each such individual has read this Order in advance of disclosure and has agreed
9    in writing to be bound by its terms:
10                a)     Executives who are required to participate in policy decisions with
11                       reference to this action;
12                b)     Technical personnel of the parties with whom Counsel for the parties
13                       find it necessary to consult, in the discretion of such counsel, in
14                       preparation for trial of this action; and
15                c)     Stenographic and clerical employees associated with the individuals
16                       identified above.
17         10.    With      respect    to     material    designated   "CONFIDENTIAL"          or
18   "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of the
19   document to be its originator, author or a recipient of a copy of the document, may be
20   shown the same.
21         11.    All information which has been designated as "CONFIDENTIAL" or
22   "CONFIDENTIAL – FOR COUNSEL ONLY" by the producing or disclosing party, and
23   any and all reproductions of that information, must be retained in the custody of the counsel
24   for the receiving party identified in paragraph 3, except that independent experts authorized
25   to view such information under the terms of this Order may retain custody of copies such
26   as are necessary for their participation in this litigation.
27         12.    Before any materials produced in discovery, answers to interrogatories,
28   responses to requests for admissions, deposition transcripts, or other documents which are
                                                     5
                                                                          19-cv-0976-JAH-AGS
1    designated as confidential information are filed with the Court for any purpose, the party
2    seeking to file such material must seek permission of the Court to file the material under
3    seal.
4            13.   With respect to filing documents under seal, the parties shall follow and abide
5    by applicable law, including Civ. L.R. 79.2, ECF Administrative Policies and Procedures,
6    Section II.j, and the chambers’ rules. No document may be filed under seal, except pursuant
7    to a court order that authorizes the sealing of the particular document, or portion of the
8    document. A sealing order may issue only upon a showing that the information is privileged
9    or protectable under the law. The request must be narrowly tailored to seek sealing only of
10   the confidential or privileged material.
11           14.   At any stage of these proceedings, any party may object to a designation of
12   the materials as confidential information. The party objecting to confidentiality must
13   notify, in writing, counsel for the designating party of the objected-to materials and the
14   grounds for the objection. If the dispute is not resolved consensually between the parties
15   within seven (7) days of receipt of such a notice of objections, the objecting party may
16   move the Court for a ruling on the objection. The materials at issue must be treated as
17   confidential information, as designated by the designating party, until the Court has ruled
18   on the objection or the matter has been otherwise resolved.
19           15.   All confidential information must be held in confidence by those inspecting
20   or receiving it, and must be used only for purposes of this action. Counsel for each party,
21   and each person receiving confidential information must take reasonable precautions to
22   prevent the unauthorized or inadvertent disclosure of such information. If confidential
23   information is disclosed to any person other than a person authorized by this Order, the
24   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
25   relating to the unauthorized disclosure to the attention of the other parties and, without
26   prejudice to any rights and remedies of the other parties, make every effort to prevent
27   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
28           16.   No party will be responsible to another party for disclosure of confidential
                                                   6
                                                                          19-cv-0976-JAH-AGS
1    information under this Order if the information in question is not labeled or otherwise
2    identified as such in accordance with this Order.
3          17.     If a party, through inadvertence, produces any confidential information
4    without labeling or marking or otherwise designating it as such in accordance with this
5    Order, the designating party may give written notice to the receiving party that the
6    document or thing produced is deemed confidential information, and that the document or
7    thing produced should be treated as such in accordance with that designation under this
8    Order. The receiving party must treat the materials as confidential, once the designating
9    party so notifies the receiving party. If the receiving party has disclosed the materials before
10   receiving the designation, the receiving party must notify the designating party in writing
11   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
12   of labeling or marking the inadvertently produced materials as "CONFIDENTIAL" or
13   "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE ORDER.
14         18.    Nothing within this order will prejudice the right of any party to object to the
15   production of any discovery material on the grounds that the material is protected as
16   privileged or as attorney work product.
17         19.    Nothing in this Order will bar counsel from rendering advice to their clients
18   with respect to this litigation and, in the course thereof, relying upon any information
19   designated as confidential information, provided that the contents of the information must
20   not be disclosed.
21         20.    This Order will be without prejudice to the right of any party to oppose
22   production of any information for lack of relevance or any other ground other than the mere
23   presence of confidential information. The existence of this Order must not be used by either
24   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
25   Procedure.
26         21.    Nothing within this order will be construed to prevent disclosure of
27   confidential information if such disclosure is required by law or by order of the Court.
28         22.    Upon final termination of this action, including any and all appeals, counsel
                                                    7
                                                                            19-cv-0976-JAH-AGS
1    for each party must, upon request of the producing party, return all confidential information
2    to the party that produced the information, including any copies, excerpts, and summaries
3    of that information, or must destroy same at the option of the receiving party, and must
4    purge all such information from all machine-readable media on which it resides.
5    Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
6    memoranda, motions, and other documents filed with the Court that refer to or incorporate
7    confidential information, and will continue to be bound by this Order with respect to all
8    such retained information. Further, attorney work product materials that contain
9    confidential information need not be destroyed, but, if they are not destroyed, the person
10   in possession of the attorney work product will continue to be bound by this Order with
11   respect to all such retained information.
12         23.    The restrictions and obligations set forth within this order will not apply to
13   any information that: (a) the parties agree should not be designated confidential
14   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
15   parties agree, or the Court rules, has become public knowledge other than as a result of
16   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
17   (d) has come or will come into the receiving party's legitimate knowledge independently
18   of the production by the designating party. Prior knowledge must be established by pre-
19   production documentation.
20         24.    The restrictions and obligations within this order will not be deemed to
21   prohibit discussions of any confidential information with anyone if that person already has
22   or obtains legitimate possession of that information.
23         25.    Transmission by email or some other currently utilized method of
24   transmission is acceptable for all notification purposes within this Order.
25         26.    This Order may be modified by agreement of the parties, subject to approval
26   by the Court.
27         27.       The Court may modify the terms and conditions of this Order for good cause,
28   or in the interest of justice, or on its own order at any time in these proceedings.
                                                   8
                                                                           19-cv-0976-JAH-AGS
1                                     ORDER
2          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
3    Protective Order.
4          IT IS SO ORDERED.
5    Dated: April 14, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         9
                                                            19-cv-0976-JAH-AGS
